Citation Nr: 0007060	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to April 
1983.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, inter alia, an increased 
evaluation for a left knee disorder.

In March 1999, the Board remanded this case for further 
development, including a determination by the agency of 
original jurisdiction as to whether or not VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997) applied.  In August 1999, the RO 
issued a rating decision in which it granted service 
connection for post-traumatic arthritis of the left knee, as 
secondary to the service-connected left knee disorder, and 
evaluated this condition as 10 percent disabling.  It is 
evident, however, that traumatic arthritis was considered a 
part of the veteran's disability from the beginning, as 
traumatic arthritis was part of the disability description 
for which service connection was originally granted in 
December 1983.  By this same rating decision, the RO denied a 
rating greater than 20 percent for the left knee disorder.  


FINDINGS OF FACT

1.  The range of motion of the veteran's left knee is from 
zero degrees extension to 100 degrees flexion with x-ray 
evidence of severe post-traumatic osteoarthritis.

2.  The veteran's left knee disability is otherwise 
manifested by additional disability of pain, crepitus, a limp 
favoring his left knee, and severe functional loss; 
hypertrophy of the knee joint but no findings of effusion; 
and normal medial and collateral ligaments, anterior and 
posterior cruciate ligaments, medial and lateral meniscus.
CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
limitation of motion due to arthritis of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).

2.  The criteria for a rating of 30 percent, and no greater, 
for other impairment of the left knee have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  In addition, the facts relevant to these issues on 
appeal have been properly developed and the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Service connection for the residuals of a left knee 
meniscectomy, with traumatic arthritis, was originally 
granted by the RO in a December 1983 rating decision.  A 20 
percent rating was granted on the basis of service medical 
records, which showed that the veteran injured his left knee 
and underwent left medial meniscectomy, arthrotomy and 
lateral meniscectomy with lateral retinacular release, and 
arthrotomy and partial synovectomy in service.  A report of 
physical profile board proceedings shows that he was 
diagnosed with post-traumatic arthritis in the left knee in 
September 1981.  This evaluation has been confirmed and 
continued to the present.

As noted above, in the Introduction, the Board remanded this 
claim for further development in March 1999, including 
consideration of whether or not VAOPGCPREC 23-97 would apply.  
The RO determined that service connection should be awarded 
for that portion of the veteran's left knee symptomatology 
that may be attributed to post-traumatic arthritis, in 
accordance with the Chairman's Memorandum.  Hence, a 
subsequent August 1999 rating decision granted a 10 percent 
evaluation under Diagnostic Code 5010 for post-traumatic 
arthritis for the left knee, based on a July 1999 VA 
examination report that reveals X-ray findings of severe 
post-traumatic osteoarthritis of the left knee and range of 
left knee joint motion from zero to 100 degrees.  The 
examiner specifically noted that movement beyond 100 degrees 
elicited severe pain.  Medial and collateral ligaments, 
anterior and posterior cruciate ligaments, and medial and 
lateral menisci were found to be normal.  The examiner 
further noted that the veteran limped, favoring his left 
knee, and that he used both crutches and a cane to ambulate.  
By the same rating decision, the RO denied a rating higher 
than 20 percent under Diagnostic Code 5257 for the left knee 
disorder. 

VA examinations dated in May 1999 and July 1997 are also of 
record and show findings of normal alignment of the knees and 
patellae, and palpable and audible crepitus throughout the 
entire range of left knee joint movement.  In July 1997, the 
examiner noted the left knee was hypertrophic.  Neither 
report evidences findings of effusion, and both reports show 
the left knee to be stable.  In May 1999, the examiner 
observed the veteran to manifest moderate functional loss, 
and, in July 1997, the examiner noted moderate incapacitation 
due to pain with the exception of occasional and complete 
severe incapacitation.  VA outpatient records are also 
present in the claims file and show complaints of and 
treatment for left knee pain.  In October 1997, these records 
show that total knee replacement was recommended.

According to the regulations, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. 38 
C.F.R. 4.71a, Code 5003.  The veteran's service-connected 
post-traumatic arthritis of the left knee is manifested by a 
range of left knee joint motion shown to be from zero degrees 
extension to 100 degrees flexion.  This is limitation of 
ranges of motion that is, otherwise, noncompensable under the 
appropriate diagnostic codes outlined above. 38 C.F.R. § 
4.71a, Plate II.  Hence, a 10 percent rating is warranted for 
this limitation of motion.  A higher rating is not warranted 
unless range of knee joint motion is limited to five or more 
degrees extension, under Diagnostic Code 5261 or to 60 
degrees or less flexion, under Diagnostic Code 5260.

According to the regulations, a 20 percent rating under 
Diagnostic Code 5257 contemplates moderate impairment of the 
knee with recurrent subluxation or lateral instability.  A 30 
percent rating requires severe impairment.  38 C.F.R. § 
4.71a, Code 5257.  In June 1998 the veteran testified before 
the undersigned member of the Board that he experiences pain, 
stiffness, and swelling in his left knee.  The veteran has 
not asserted, and the medical evidence does not show, that he 
experiences instability or dislocation of the knee joint.  
Nonetheless, the medical evidence establishes that the 
veteran experiences severe functional loss due to his 
service-connected left knee disorder, and that he has been 
told he will need a total knee replacement.  Specifically, 
the VA examiner conducting the July 1999 examination 
diagnosed post-traumatic arthritis of the left knee with 
severe functional loss and, in May 1999, the examiner then 
concluded that the veteran manifested moderate functional 
loss.  Finally, a report of VA examination dated in July 1997 
reflects incapacitation due to pain that is moderate with the 
exception of occasional complete severe incapacitation.

After consideration of the significant functional loss 
associated with these symptoms, the Board finds that the 
veteran's left knee disability is productive of severe other 
impairment.  See 38 C.F.R. § 4.7 (1999); see also Johnson v. 
Brown, 11 Vet. App. (9 Vet. App. 7 (1996).  Therefore, a 30 
percent rating under Diagnostic Code 5257 is warranted.  This 
combined 40 percent rating for the veteran's left lower 
extremity is the highest possible under the appropriate 
regulations.  38 C.F.R. § 4.68 (1999).

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the veteran's scars separately.  
Thus, in addition to considering whether increased 
evaluations are warranted for the service-connected left knee 
disabilities Diagnostic Codes 5010 and 5257, the Board will 
also analyze whether a compensable evaluation is warranted 
for the scar that is a residual of the resultant inservice 
surgeries, under Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only if it is 
"poorly nourished, with repeated ulceration," or if it is 
"tender and painful on objective demonstration."  In July 
1997, the examiner observed that the veteran's scars were 
well-healed, non-indurated, and non-erythematous.  Similarly, 
in May 1999, the examiner observed the veteran's scars to be 
well-healed.  The July 1999 examination report notes no 
findings concerning the scars.

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body which is affected.  The veteran has not alleged, and 
the medical evidence does not demonstrate, that any part of 
his body movement is limited by his scars.  Thus, there is no 
such residual which can be considered under Diagnostic Code 
7805.  After consideration of the evidence, the Board finds 
that the criteria for separate 10 percent evaluations under 
Diagnostic Code 7803, 7804, and 7805 are not met.

The foregoing does not preclude the grant of a higher 
evaluation for the veteran's left knee disabilities, however.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not recently required 
hospitalization for his left knee disabilities or the 
residual scars, nor is it shown that he currently requires 
frequent treatment for these conditions.  In addition, the 
Board cannot find medical evidence that the impairment 
resulting from the service-connected left knee disabilities 
and resultant scars, alone, interfere markedly with the 
veteran's employment.  Rather, for the reasons noted above, 
the Board concludes that the impairment resulting from the 
left knee disorder and post-traumatic arthritis, left knee, 
is adequately compensated by the 30 percent schedular 
evaluation under Diagnostic Code 5257, and the separate 10 
percent schedular evaluation granted under Diagnostic Code 
5010.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted in this case.  
See also Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

A 30 percent evaluation for left knee disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  A rating greater than 10 percent for 
post-traumatic arthritis of the left knee is denied




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

